Citation Nr: 0111074	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  97-26 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include headaches.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right hip disorder.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to a compensable disability rating for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired in May 1974 after 20 years of active 
military service.

Service connection was initially denied for residuals of a 
head injury, to include headaches, by a September 1990 rating 
decision.  A subsequent rating decision issued in September 
1994 found, among other things, that new and material 
evidence had not been presented to reopen this claim, and 
denied service connection for a right hip disorder.  The 
record reflects that the veteran attempted to submit a Notice 
of Disagreement in March 1995, but did not respond to April 
1995 correspondence which requested clarification pursuant to 
38 C.F.R. § 19.26 as to which issues he desired to appeal.  
Consequently, he effectively abandoned his claim, and this 
decision became final.  See 38 C.F.R. § 3.158.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The veteran provided testimony at a personal hearing 
conducted before the undersigned Board Member in December 
2000, a transcript of which is of record.  At his personal 
hearing the veteran asserted that there were "18 things in 
[his] medical record," that he wanted to have considered for 
service connection.  However, he did not specify exactly what 
those "18 things" were.  The record does reflect that he 
has had numerous previously denied claims of service 
connection, including a cervical spine disorder; a thoracic 
spine disorder; right shoulder disorder; a left hand 
disorder; a skin disorder claimed as secondary to radiation 
and/or Agent Orange exposure; tingling and numbness of the 
arms claimed as secondary to Agent Orange exposure; a left 
wrist disorder; hyperopic astigmatism; depression and 
anxiety; post-traumatic stress disorder (PTSD); rib 
resection; a right ankle disorder; dizziness and shortness of 
breath; scars of the neck and inside of the mouth; a ganglion 
cyst; and reactive lymphoid hyperplasia.  Further, the 
veteran referred to bilateral knee problems that he claimed 
were related to an in-service injury.  The record reflects 
that the veteran is service-connected for a left knee 
disorder, but not for a right knee disorder.  Accordingly, it 
appears that he is claiming entitlement to an increased 
rating for his left knee, and that he is claiming service 
connection for a right knee disorder.  These matters are 
referred to the RO for appropriate action, since the Board 
does not have jurisdiction.  For the Board to have 
jurisdiction of an issue, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, the VA must respond by 
explaining the basis of the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2000).

The veteran's right hip, left hip, and bilateral hearing loss 
claims are addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  Service connection was originally denied for residuals of 
a head injury, to include headaches, by a September 1990 
rating decision.  The veteran was informed of this decision, 
and did not appeal.

2.  A September 1994 rating decision found, among other 
things, that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
residuals of a head injury, to include headaches.  While it 
appears the veteran attempted to submit a Notice of 
Disagreement to this decision, he did not respond to an April 
1995 request for clarification.  As such, he effectively 
abandoned his claim, and this decision is final.

3.  The evidence submitted to reopen the veteran's claim of 
service connection for residuals of a head injury, to include 
headaches, either does not bear directly and substantially 
upon the specific matter under consideration, or it is 
cumulative or redundant, or it is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision, which found, among 
other things, that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for residuals of a head injury, to include 
headaches, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.158, 19.26, 20.1103 (1994 & 2000).

2.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a head injury, to include headaches, the benefit 
sought on appeal is denied.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  As previously mentioned, the veteran's original 
claim of entitlement to service connection for residuals of a 
head injury was denied by a September 1990 rating decision.  
The evidence on file at the time of this decision included 
the following:

1)  The veteran's service medical records.  The veteran's 
head, face, and neck were clinically evaluated as normal on 
his May 1954 enlistment examination.  At the time of this 
examination, the veteran reported that he had experienced 
frequent or severe headaches.  Records from April to May 1956 
reflect that the veteran was under medical observation for 
headaches, possible subdural hematoma, but no disease found.  
The veteran reported that late in November 1955, he fell from 
a tank hitting his head on the ground.  He had no period of 
unconsciousness, but did have a headache for about 10 minutes 
following the fall.  Since that time his headache had 
remained on and off, with periods where he was free of 
headaches.  X-rays taken of the skull in April 1956 showed no 
significant abnormality.  Moreover, it was stated on the X-
ray report that a previous study of January 1956 had also 
showed no significant abnormality.  Following medical 
observation of the veteran, it was noted that his headache 
subsided on symptomatic treatment, and that it was felt that 
his headaches were most probably the tension type and not 
related to any organic disease.  Subsequent records reflect 
that the veteran was treated on various occasions for 
sinusitis with secondary headaches.  This includes records 
dated in August 1960, March 1964, and April 1973.  On his 
January 1974 retirement examination, the veteran's head, 
face, neck, and scalp were clinically evaluated as normal.  
No chronic disability attributable to the 1955 fall from the 
tank is shown by the service medical records.

2)  A May 1987 VA medical examination, in which the veteran 
reported, in part, a history of recent occasional neck pain 
and headaches.  Examination of the neck revealed no 
abnormalities.  X-rays of the cervical spine revealed mild 
degenerative changes.

3)  VA orthopedic and neurologic examinations conducted in 
July 1990.  At both of these examinations, the veteran 
recounted the circumstances of his in-service fall off a tank 
in 1955 and resulting head injury.  Following examination of 
the veteran, the orthopedic examiner's diagnoses included 
remote past history of a fall with possible injury to the 
cervical spine.  It was noted that the veteran had complaints 
of pain, right posterolateral neck, often associated with 
headaches, as well as complaints of pain in the upper mid-
thoracic back area bilaterally limited to muscles between the 
right and left scapula.  However, it was noted that findings 
on examination were normal.  The neurologic examiner's 
diagnoses were minor neuropathy secondary to right shoulder 
outlet syndrome manifest by minimal sensory abnormality right 
median nerve distribution, with no evidence of motor 
impairment; and history of headaches without associated 
neurological disease.  Further, the examiner stated that the 
history was highly suggestive of both sinus headaches and 
headaches with a vascular origin.  

4)  VA X-rays of the cervical spine, thoracic spine, and 
right shoulder, taken in July 1990.  The cervical spine X-
rays revealed degenerative disc disease; the thoracic spine 
X-rays revealed mild osteoarthritis; and the right shoulder 
X-rays were normal.  

The September 1990 rating decision denied, among other 
things, service connection for an injury to neck, right 
shoulder, and back, with pinch nerve and headaches.  It was 
noted that during service and on the recent examination, the 
veteran gave a history of falling from a tank and landing on 
his head, neck, and right shoulder.  However, it was found 
that none of the conditions from the recent examinations were 
shown to be due to the claimed injury from a fall from a tank 
during service.  The veteran was informed of this decision by 
correspondence dated that same month.  Further, it was noted 
that a VA Form 1-4107 was enclosed which explained his 
procedural and appeal rights, and the veteran did not appeal.

A subsequent rating decision issued in September 1994 found, 
in part, that new and material evidence had not been 
presented to reopen a claim of service connection for 
residuals of a head injury, to include headaches.  The 
additional evidence on file at the time of this examination 
included the following:

1)  Various private medical records from a Dr. King, a Dr. 
Whitmer, a Dr. Repasky, a Dr. Beck, a Dr. Cottier, and a Dr. 
Jones, which, together, cover a period from February 1984 to 
June 1992.  These records primarily concern treatment for 
various skin problems.  Additionally, records from December 
1990 show a diagnostic impression of right carpal tunnel 
syndrome.  Records dated in January 1991 note that in April 
1990, the veteran sought treatment for pain in the middle 
back, neck, and shoulder area, with a constant severe 
tingling and numbness running down his right arm into his 
hand.  Diagnosis was severe cervical and thoracic 
biomechanical dysfunctional syndrome and subluxation complex 
in these areas resulting in severe myospasms, severe 
discitis, severe myalgia, and severe radiculitis and 
complicated by mild osteochondrosis and spondylosis deformans 
at C6 and C7.

2)  A June 1992 VA peripheral nerves examination which 
diagnosed cervical arthritis with pain and paresthesias 
radiating to the right upper extremity, without significant 
neurological dysfunction.

3)  A January 1993 VA joints examination concerning the 
veteran's left knee.  No pertinent findings were made 
regarding the veteran's head injury claim.

4)  A May 1993 report of VA psychiatric hospitalization.  
This report noted, in part, that a computed tomography (CT) 
scan of the head with contrast showed a negative brain study, 
but did show the presence of soft tissue masses in the nose 
and ethmoid sinuses suggestive of polyps and history of old 
sinus surgery.  No pertinent findings were made regarding the 
veteran's head injury claim.

5)  VA outpatient treatment records which cover a period from 
April to October 1993.  These records primarily detail 
treatment received by the veteran for psychiatric problems, 
and include diagnoses of depression.  An April 1993 CT scan 
of the brain resulted in an impression of normal brain, and 
status post sinus surgery with polyps.

6)  Various VA medical examinations conducted in January 
1994, including a general medical examination, a nose and 
sinus examination, and a PTSD examination.  However, these 
examinations contain no pertinent findings regarding the 
veteran's head injury claim.

The September 1994 rating decision addressed a total of 19 
issues as follows: service connection was denied for 13 
medical disabilities, including residuals of a right hip 
injury; compensable disability ratings were denied for the 
veteran's service-connected left knee disorder and sinusitis, 
a decision regarding the veteran's increased rating claim for 
his hearing loss was deferred pending an examination; and it 
was determined that new and material evidence had not been 
presented regarding 3 previously denied claims, including 
service connection for headaches and head injury.  It was 
determined that the evidence submitted was considered 
cumulative; it summarized or referred to evidence previously 
considered and provided no new basis for consideration of the 
claim.

The veteran was informed of the September 1994 rating 
decision by correspondence dated in that same month.  
Further, this correspondence reflects that the veteran was 
provided with a VA Form 4107, Notice of Procedural and 
Appellate Rights.

In October 1994, the veteran underwent a VA audiological 
evaluation.  Thereafter, a November 1994 rating decision 
denied a compensable disability rating for bilateral hearing 
loss.  Correspondence dated in that same month informed the 
veteran of the adverse rating decision, and that a VA Form 
4107, Notice of Procedural and Appellate Rights, was 
provided.

In March 1995, the veteran submitted a VA Form 9, Appeal to 
the Board, in which he indicated that he wanted a personal 
hearing in the Houston RO, and that if a favorable decision 
was not reached, then he wanted his file forwarded for a 
review by the Board.

Correspondence was subsequently sent to the veteran in April 
1995, which acknowledged that VA had received his Notice of 
Disagreement and request for a personal hearing.  However, it 
was noted that the veteran did not specify which issue he 
disagreed with.  Therefore he was requested to furnish this 
information as soon as possible so that further action could 
be taken on his request.  See 38 C.F.R. § 19.26.

No response appears to be on file in regard to the April 1995 
request for clarification.  In fact, the next communication 
submitted by the veteran appears to be a January 1997 
statement in which he requested that his claim be reopened.  
He asserted that his current disability rating did not 
accurately reflect the disabling injuries/illness he was 
diagnosed with during his military service.  Among other 
things, he asserted that he was entitled to an evaluation 
pursuant to Diagnostic Code 8100 for migraine headaches.  He 
contended that his service medical records documented a 20-
year history of headaches.  Further, he asserted that he 
should be evaluated pursuant to Diagnostic Code 8045 (brain 
disease due to trauma) because of the brain trauma he 
sustained from a fall off a tank in November 1955, and 20 
years of subsequent headaches.

The evidence added to the file since the September 1994 
rating decision includes reports of VA hospitalization from 
October to November 1994, and from May to June 1995.  The 
former period of hospitalization was for psychiatric 
problems, while the latter was for nasal polyposis and sinus 
bradycardia.  Neither hospitalization report appears to 
contain any pertinent findings regarding the head injury 
claim.

Additional VA outpatient treatment records were also added to 
the file which cover a period from September 1994 to December 
1996.  These records show, among other things, that the 
veteran was treated on various occasions for complaints of 
headaches.  Further, these records reflect that the veteran 
reported that he had experienced headaches ever since his in-
service fall off a tank.  However, no competent medical 
opinion appears to be on file which relates the veteran's 
headaches, or any other chronic disability, to this in-
service fall.  It is noted that various records, including 
records dated in September 1995 and October 1996, show that 
the veteran's headaches were found to be vascular-type 
headaches.

The veteran has also submitted various statements, and 
testified at his personal hearing, regarding his in-service 
fall from a tank, landing on his head.  Additionally, he 
asserted at his personal hearing that he has various current 
medical problems as a result of this fall, including 
headaches, back spasms, and difficulty controlling his arms.  

The Board further notes that the record includes various 
medical records and examination reports regarding the 
veteran's service-connected bilateral hearing loss.  However, 
these records contain no pertinent findings regarding the 
veteran's head injury claim.

In a July 1997 rating decision, the RO, among other things, 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
residuals of a head injury, to include headaches.  The RO 
noted that evidence was considered new when it was not merely 
cumulative of other evidence of record, and was considered 
material when it was relevant and probative of the issue at 
hand.  Further, it was stated that to justify reopening of a 
claim on the basis of new and material evidence, there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome.  The RO concluded that the 
additional evidence submitted to reopen the claim did not 
constitute new and material evidence because it essentially 
duplicated evidence which was previously considered and was 
merely cumulative.  In making this determination, the RO 
stated that the September 1990 rating decision had previously 
denied the claim, and that the additional evidence showed 
treatment for vascular headaches, but did not show service 
incurrence thereof.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See VCAA [to 
be codified at 38 U.S.C. § 5103A(f)]. 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].

The record also reflects that the RO adjudicated the 
veteran's new and material evidence claims pursuant to the 
standard set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which found that in order for newly submitted 
evidence to be considered material, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  However, in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) struck down that part 
of the legal test established by Colvin,  supra.  The Federal 
Circuit found that this test imposed a greater burden than 
what was contemplated by the law and regulations on the issue 
of "new and material evidence." Furthermore, the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge at 
1363.

In Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000), the 
Federal Circuit held that Hodge only overruled the third 
prong of the Colvin test which required that the additional 
evidence must be reasonably likely to change the outcome of 
the case.  The Federal Circuit, in Anglin, held that Hodge 
did not overrule the first and second prongs of the Colvin 
test, i.e., that in order for the additional evidence to be 
considered new and material (1) it must be not merely 
cumulative of other evidence in the record, and (2) it must 
be probative of the issues at hand.  


Analysis.  As an initial matter, the Board reiterates that in 
Hodge, supra, the Federal Circuit struck down the former 
standard enunciated by the Court in Colvin, supra, that in 
order for newly submitted evidence to be considered material, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  The Federal 
Circuit found that this test imposed a greater burden than 
what was contemplated by the law and regulations.  When the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Although the now-obsolete Colvin test was cited in both the 
July 1997 rating decision and the September 1997 Statement of 
the Case, the RO's specific reason for finding that new and 
material evidence had not been submitted was that the 
additional evidence was cumulative and duplicative of 
evidence already on file.  This finding is consistent with 
the regulatory definition of "new and material" evidence 
found at 38 C.F.R. § 3.156(a), as well as the Federal 
Circuit's holding in Anglin, supra.  Further, the record 
reflects that the veteran was provided with the standard set 
forth in 38 C.F.R. § 3.156(a) by the September 1997 Statement 
of the Case.  Moreover, the Board finds that the veteran has 
been accorded ample opportunity to present argument and 
evidence with respect to the issue of new and material 
evidence.  Additionally, for the reasons stated below, the 
Board concurs with the determination that the additional 
evidence submitted to reopen the veteran's claim is 
essentially cumulative and redundant of the evidence that was 
on file at the time of the prior denials; i.e., the Board 
decision is essentially the same as that of the RO.  Further, 
in making this determination the Board used a less burdensome 
standard for "new and material" evidence than what was used 
by the RO.  See Hodge, supra.  Consequently, the Board 
concludes that the veteran will not be prejudiced by 
appellate review on the current record.

As indicated above, service connection was originally denied 
by the September 1990 rating decision because there was no 
competent evidence which related any current disability to 
the veteran's in-service fall off a tank.  Both the 
subsequent rating decisions promulgated in September 1994 and 
July 1997 found that new and material evidence had not been 
submitted to reopen this claim, because the additional 
evidence was cumulative of that previously of record.

In the instant case, the Board finds that the medical 
evidence submitted to reopen the veteran's claim is 
cumulative and redundant of the evidence on file at the time 
of the prior denials.  The additional medical records show 
treatment for various medical problems, including headaches.  
However, such evidence was on file at the time of both the 
September 1990 and the September 1994 rating decisions.  
There is still no competent medical evidence which relates 
any current disability to the veteran's in-service fall off a 
tank and resulting head injury.  Moreover, the Board notes 
that the evidence on file, including the service medical 
records, reflect that the veteran experienced severe or 
recurrent headaches prior to service, and that his headaches 
are a symptom of his service-connected sinusitis and has been 
recognized as such by VA.  Specifically, service connection 
is in effect for sinusitis and rhinitis with headaches and 
nasal polyposis.  

The veteran's various statements and hearing testimony 
regarding his in-service fall from a tank and resulting head 
injury is cumulative and redundant of the evidence previously 
of record.  As mentioned above, there was evidence confirming 
that such a fall occurred at the time of the original denial 
in September 1990; i.e., the service medical records.  
Nothing in the veteran's current statements provides a "more 
complete picture" of the circumstances surrounding this 
injury.  See Hodge at 1363.  Although the Board notes that 
the veteran reported with recent medical treatment that he 
has headaches ever since an in-service fall, the medical 
examiners have not subsequently linked any current disorder 
to service.  As such, this evidence is not new and material.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").  Therefore, there is still no competent medical 
opinion which relates any current disability, including 
headaches, to this in-service injury.  Since no such evidence 
is on file, the Board finds that the evidence submitted to 
reopen the veteran's claim of service connection for 
residuals of a head injury, to include headaches, either does 
not bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.

For the reasons stated above, the Board concludes that new 
and material evidence has not been submitted to reopen the 
veteran's claim of service connection for residuals of a head 
injury, to include headaches.  Inasmuch as the veteran has 
not submitted new and material evidence in support of his 
request to reopen, the Board does not have jurisdiction to 
consider the claim or to order additional development.  See 
VCAA to be codified at 38 U.S.C.A. § 5103A(f); see also 
Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a head injury, to include headaches, the benefit sought on 
appeal is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Hearing Loss.  Service connection was granted for bilateral 
hearing loss by a July 1987 rating decision.  A 
noncompensable (zero percent) disability rating was assigned, 
effective March 26, 1987.

In conjunction with his current increased rating claim, the 
veteran was accorded a VA audiological evaluation in October 
1997.  Following this examination, the RO confirmed and 
continued the noncompensable disability rating in a July 1998 
rating decision.  The veteran appealed this decision to the 
Board.

In increased rating claims, the degree of impairment 
resulting from a disability is a factual determination and 
generally the Board's primary focus in such cases is upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Here, the record reflects that the 
veteran has not undergone an audiological examination for 
disability evaluation purposes since October 1997.  As it has 
been more than 3 years since this examination, the Board is 
of the opinion that the evidence on file may not accurately 
reflect the current nature and severity of the veteran's 
bilateral hearing loss.  Further, the veteran's testimony at 
his personal hearing indicates that his hearing loss symptoms 
have increased in severity since the examination.  
Accordingly, the Board concludes that the veteran's hearing 
loss claim must be remanded for a new examination.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1995).  VA O.G.C. Prec. 
Op. No. 11-95 (April 7, 1995).  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Right and Left Hip.  As mentioned above, service connection 
was previously denied for a right hip disorder.  The evidence 
at the time of this decision included, among other things, 
the veteran's service medical records which reflect that he 
sustained a bilateral hip dislocation in June 1972.  However, 
the service medical records contain no diagnosis of a chronic 
disability for either hip.

The evidence on file also included a January 1994 VA general 
medical examination.  Following examination of the veteran, 
the examiner's assessments included status post hip 
dislocation, by history, resolved.  Additionally, the 
examiner indicated that the veteran would be undergoing an X-
ray study of both his right and left hip.  However, no X-rays 
of either hip appear to be on file.

Under the law, VA medical records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
Bell v. Derwinski, 2 Vet. App. 611 (1992); See also 
VAOPGCPREC 12-95; Section 3 of the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) to be codified at 38 U.S.C.A. 
§ 5103A(c)(2).  In circumstances such as these, the Board 
will not speculate as to the probative value, if any, of VA 
medical records not on file.  Consequently, the Board 
concludes that a remand is necessary to obtain these records.

The Board also notes that the veteran testified at his 
personal hearing that, following his retirement from service, 
he was treated for both hips at the Corpus Baptist Hospital 
in Corpus Christi, Texas, from 1975 to 1977.  No records from 
this facility appear to be on file.  Based upon the duty to 
assist, the Board concludes that a remand is also necessary 
to obtain these records.

As noted above, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  See also Barnett, 
supra.  However, the Board does have a duty to assist with 
respect to the veteran's left hip claim.  The record 
indicates that there is additional pertinent evidence from 
both VA and the Corpus Baptist Hospital which is not on file 
regarding both the veteran's left and right hip claims.  As 
the duty to assist for the left hip claim requires a remand 
in the instant case which may result in additional pertinent 
evidence being added to the file regarding the right hip 
claim, the Board will defer making a determination with 
respect to whether new and material evidence has been 
presented to reopen the right hip claim until after this 
additional evidence is obtained.

Since it has already been determined that a remand is 
required in the instant case, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under VCAA.

For the reasons stated above, the veteran's hearing loss and 
hip claims are REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his hearing 
loss since October 1997.  After securing 
any necessary release, the RO should 
obtain these records.

3.  The RO, after securing any necessary 
release, should follow-up on the 
veteran's account of treatment for both 
hips at the Corpus Baptist Hospital in 
Corpus, Christi, Texas, from 1975 to 
1977.  

Further, the RO should follow-up on the 
January 1994 VA general medical 
examination in order to determine whether 
X-rays were taken of the veteran's hips 
following this examination.

4.  After obtaining any additional 
records to the extent possible, the RO 
should accord the veteran a new 
examination to determine the current 
nature and severity of his bilateral 
hearing loss.  The claims folder should 
be made available to the examiner for 
review before the examination.  

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, including 
an examination with medical nexus opinion 
regarding a hip disorder, if applicable, 
the RO should readjudicate the issues on 
appeal in light of any additional 
evidence added to the records assembled 
for appellate review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran should be furnished a 
Supplemental Statement of the Case and an opportunity to 
respond.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


	(CONTINUED ON NEXT PAGE)



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 



